CS            Case 14-81346          Doc 160        Filed 10/29/18 Entered 10/29/18 12:46:00                  Desc          Page
                                                                 1 of 3
                               UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF ILLINOIS
                                                       ROCK ISLAND DIVISION

In re: BRANDON YOUNG                                                                                  Case No.: 14-81346

                Debtor(s)                                                                                     Judge: Thomas L. Perkins

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Marsha L. Combs-Skinner, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant
to 11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/30/2014.
2) The plan was confirmed on 12/08/2014.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 08/08/2018.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 06/22/2018.
6) Number of months from filing or conversion to last payment: 48.
7) Number of months case was pending: 51.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 133,122.70.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:          $56,840.74
       Less amount refunded to debtor:                    $16,196.17
 NET RECEIPTS:                                                                $40,644.57

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                    $4,331.53
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,331.53

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim            Claim         Principal            Interest
Name                                        Class            Scheduled         Asserted         Allowed       Paid                 Paid

CAPITAL ONE N.A.                            Unsecured           2,004.00        2,220.60       2,220.60           343.90                  .00
CAPITAL ONE N.A.                            Unsecured           1,478.00        1,500.11        1,500.11          232.32                  .00
CHASE CARD SERVICES                         Unsecured           4,462.00             NA              NA               .00                 .00
CHASE CARD SERVICES                         Unsecured           3,105.00             NA              NA               .00                 .00
CHASE CARD SERVICES                         Unsecured             393.00             NA              NA               .00                 .00
CREDIT ONE BANK                             Unsecured             624.00             NA              NA               .00                 .00
DEERE EMPLOYEES CREDIT UNION                Secured            25,114.00      24,618.35       24,618.35               .00                 .00
DEERE EMPLOYEES CREDIT UNION                Secured            23,752.00      23,297.83       21,500.00               .00                 .00
DEERE EMPLOYEES CREDIT UNION                Secured                    NA     24,602.60       24,602.60               .00                 .00
DEERE EMPLOYEES CREDIT UNION                Secured                    NA     21,500.00       21,500.00       21,500.00            1,494.48
DEERE EMPLOYEES CREDIT UNION                Unsecured           1,500.00        1,356.11        1,356.11          195.91                  .00
DEERE EMPLOYEES CREDIT UNION                Unsecured           7,988.00        7,940.38       7,940.38         1,226.28                  .00


Page 1 of 3                                                                                                    UST Form 101-13-FR-S (9/1/2009)
CS            Case 14-81346   Doc 160     Filed 10/29/18 Entered 10/29/18 12:46:00          Desc         Page
                                                       2 of 3
                            UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF ILLINOIS
                                             ROCK ISLAND DIVISION

In re: BRANDON YOUNG                                                                 Case No.: 14-81346

                Debtor(s)                                                                  Judge: Thomas L. Perkins

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                          Claim          Claim         Claim        Principal           Interest
Name                              Class           Scheduled      Asserted      Allowed      Paid                Paid

DEERE EMPLOYEES CREDIT UNION      Unsecured          1,797.83     1,797.83     1,797.83            .00                 .00
DEERE EMPLOYEES CREDIT UNION      Unsecured               NA      1,797.83     1,797.83        278.43                  .00
DISCOVER BANK                     Unsecured          6,840.00     6,920.74     6,920.74      1,068.81                  .00
ECAST SETTLEMENT CORP.            Unsecured          2,532.00     2,567.98     2,567.98        397.70                  .00
ECAST SETTLEMENT CORP.            Unsecured          5,893.00     5,948.94     5,948.94        921.31                  .00
ECMC                              Unsecured          5,000.00     5,064.19     5,064.19        784.29                  .00
FIFTH THIRD BANK                  Unsecured          4,993.00          NA           NA             .00                 .00
LVNV FUNDING, LLC                 Unsecured           627.00       735.82       735.82         106.29                  .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured            1,101.00     1,126.76     1,126.76        162.78                  .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured             472.00       549.84       549.84          79.59                  .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured            2,662.00     2,851.68     2,851.68        441.63                  .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured            1,355.00     1,367.44     1,367.44        197.54                  .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured            2,130.00     2,233.06     2,233.06        345.83                  .00
QUANTUM3 GROUP LLC                Unsecured           355.00       441.19       441.19          63.75                  .00
QUANTUM3 GROUP LLC                Unsecured           193.00       272.30       272.30          42.17                  .00
QUANTUM3 GROUP LLC                Unsecured           420.00       509.28       509.28          73.57                  .00
ST AMBROSE UNIVERSITY             Unsecured          4,200.00          NA           NA             .00                 .00
VON MAUR                          Unsecured           204.00       203.60       203.60          20.04                  .00
WELLS FARGO BANK NA               Secured          191,631.00   188,778.00   188,778.00            .00                 .00
WELLS FARGO BANK NA               Secured            7,000.00     7,260.38     7,260.38      5,635.30                  .00
WELLS FARGO BANK NA               Secured                 NA           NA           NA             .00                 .00
WELLS FARGO BANK NA               Secured                 NA         25.00        25.00            .00                 .00




Page 2 of 3                                                                                 UST Form 101-13-FR-S (9/1/2009)
CS            Case 14-81346           Doc 160        Filed 10/29/18 Entered 10/29/18 12:46:00                    Desc         Page
                                                                  3 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF ILLINOIS
                                                        ROCK ISLAND DIVISION

In re: BRANDON YOUNG                                                                                     Case No.: 14-81346

                 Debtor(s)                                                                                      Judge: Thomas L. Perkins

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                         Class             Scheduled           Asserted       Allowed        Paid                Paid

WELLS FARGO FINANCIAL NATIONAL BANK
                                 Secured                            601.00           701.12         701.12          701.12                  .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                         188,778.00              .00                .00
     Mortgage Arrearage:                                                                         7,285.38         5,635.30                .00
     Debt Secured by Vehicle:                                                                   46,102.60        21,500.00           1,494.48
     All Other Secured:                                                                         46,819.47           701.12                .00
 TOTAL SECURED:                                                                                288,985.45        27,836.42           1,494.48

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00             .00                 .00
     Domestic Support Ongoing:                                                                          .00             .00                 .00
     All Other Priority:                                                                                .00             .00                 .00
 TOTAL PRIORITY:                                                                                        .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     47,405.68        6,982.14                  .00

 Disbursements:
        Expenses of Administration:                                                             $4,331.53
        Disbursements to Creditors:                                                            $36,313.04
 TOTAL DISBURSEMENTS:                                                                                                             $40,644.57

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      10/29/2018                                      By:   /s/Marsha L. Combs-Skinner
                                                                                   Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
